La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
r — 1
La Sra. Edna Santiago Ortiz y el Sr. Domingo Dominguez Maldonado otorgaron capitulaciones matrimoniales, el 14 de marzo de 1962, antes de contraer nupcias. En dichas capitulaciones matrimoniales, las partes acordaron "que no rija la sociedad económica de gananciales en el matrimonio a celebrarse entre ellos, según se ha dicho an-teriormente, no rigiendo, desde luego, en cuanto a bienes futuros”. Sin embargo, no indicaron bajo cuál régimen eco-nómico se regirían una vez contraído el matrimonio. La pareja se casó el 17 de marzo de 1962.
Veintiséis (26) años después, el 22 de agosto de 1988, los esposos Domínguez Maldonado y Santiago Ortiz presenta-ron ante el Tribunal Superior, Sala de San Juan, una peti-ción de sentencia declaratoria. En ésta solicitaron que se reconociera, desde la fecha en que contrajeron matrimonio, la existencia de una sociedad legal de bienes gananciales. Alegaron que a pesar de haber otorgado capitulaciones ma-trimoniales en la que descartaron la existencia de una so-ciedad de bienes gananciales, desde el inicio de su matri-monio actuaron como si estuvieran regidos por dicho régimen. Señalaron que "[cjoetáneamente, y con posterio-ridad al otorgamiento de las Capitulaciones Matrimoniales y a la celebración del matrimonio entre ambos ... otorgaron en o alrededor de cuarenta (40) documentos públicos dispo-sitivos de bienes inmuebles”. Además, solicitaron que, de *958ser necesario, se decretara la inconstitucionalidad de los Arts. 1267, 1269, 1271 y 1272 del Código Civil de Puerto Rico, 31 L.P.R.A. sees. 3551, 3553, 3555 y 3556, sobre el contrato sobre bienes con ocasión del matrimonio. Basaron su alegación de inconstitucionalidad en que “[a]l igual que el divorcio por mutuo acuerdo, la mutabilidad de las capi-tulaciones matrimoniales hecha sin coacción, bajo el prin-cipio de autonomía de la voluntad debe tener un claro re-conocimiento en nuestra Constitución”, bajo el Art. II, Secs. 1 y 8 de la Carta de Derechos, Const. E.L.A., L.P.R.A., Tomo 1.
También solicitaron que, en caso de que el tribunal de instancia no reconociera el régimen legal de bienes ganan-ciales durante el matrimonio, se decretara, en la alterna-tiva, la existencia de una comunidad de bienes atípica con participación por partes iguales de los cónyuges en los bie-nes adquiridos durante el matrimonio.
El 2 de abril de 1992, el tribunal de instancia dictó una sentencia parcial al amparo de la Regla 43.2(d) de Proce-dimiento Civil, 32 L.P.R.A. Ap. III, desestimando en su to-talidad las alegaciones “de invalidez, por inconstitucional u otra causa, contra la legislación que permite las capitula-ciones en general y en particular la que gobernó al Sr. Domingo Domínguez y ahora gobierna en la partición”. De dicha sentencia parcial la demandante, señora Santiago Ortiz, interpuso un recurso de revisión.(1) Como único se-ñalamiento de error plantea que:
Erró el tribunal de instancia al negarse a reconocer la existen-cia de una sociedad legal de gananciales y/o comunidad atípica existente de hecho entre el Sr. Domingo Domínguez Maldonado y la Sra. Edna Santiago Ortiz durante la vigencia de su matri-monio y al sostener la validez constitucional de la ley sustan-tiva que permite el otorgamiento de contrato sobre bienes con ocasión del matrimonio conocido como Capitulaciones Matrimo-*959niales, para regir en forma diferente a la sociedad de ganancia-les la relación económica de la pareja que así escoja y contrate.
Visto el recurso presentado, ordenamos a la parte de-mandada recurrida mostrar causa por la cual no debería-mos expedir el recurso presentado, revocar la sentencia re-currida dictada el 2 de abril de 1992, por el Tribunal Superior, Sala de San Juan, y devolver el caso al foro de instancia para que celebrase una vista evidenciaría sobre lo referente a las capitulaciones matrimoniales. Presen-tado el escrito de la parte demandada recurrida, estamos en posición de resolver y así procedemos a hacerlo sin ul-teriores procedimientos.
J — I HH
Nuestro Código Civil, siguiendo un sistema contractual, reglamenta los intereses pecuniarios que surgen del matrimonio en las relaciones de los cónyuges y en las relaciones con terceros. Permite a las parejas otorgar capitulaciones matrimoniales antes de contraer nupcias, disponiendo que los novios podrán estipular las condiciones de la sociedad conyugal referente a los bienes presentes y futuros sin otras limitaciones que las impuestas por la ley, la moral y el orden público. Art. 1267 del Código Civil, 31 L.P.R.A. see. 3551.
Aun cuando las capitulaciones matrimoniales constituyen un contrato sujeto al régimen de libertad que impera en nuestro sistema de contratación, la autonomía de la voluntad de las partes no es absoluta. Umpierre v. Torres Díaz, 114 D.P.R. 449 (1983); Ab Intestato Saldaña, 126 D.P.R. 640 (1990).(2) Sobre las limitaciones que se imponen a la libertad de estipular en el contrato de capitulaciones *960matrimoniales, Manresa señala como pactos prohibidos los siguientes: (1) los contrarios a la naturaleza y a los fines del matrimonio, a la libertad y los derechos del individuo o, en general, a la moral y a las buenas costumbres; (2) los que contravienen los preceptos legales de carácter prohibi-tivo o imperativo, y (3) los que sean depresivos de la auto-ridad que respectivamente corresponde en la familia a los futuros cónyuges. J.M. Manresa y Navarro, Comentarios al Código Civil Español, 6ta ed. rev., Madrid, Ed. Reus, 1969, T. EX, Vol. 1, pág. 141.
Indica Albaladejo que: “[PJueden contener acuerdos relativos a la gestión por cada esposo de sus bienes propios, y a la intervención en ellos del otro, y establecer donaciones por razón del matrimonio. La libertad del pacto en las capitulaciones no tiene más límite que el no poder estipularse (y estipulado, será nulo) nada contrario a las leyes, a las buenas costumbres, ni a los fines del matrimonio”. (Citas omitidas.) M. Albaladejo, Compendio de Derecho Civil, 3ra ed., Barcelona, Ed. Bosch, 1976, págs. 516-517. Véase, además, J. Castán Tobeñas, Derecho Civil español, común y foral, lima ed., Madrid, Ed. Reus, 1987, T. V, Vol. I, págs. 331-332.
El contrato de capitulaciones matrimoniales es de primordial importancia en el ámbito de la relación patrimonial del matrimonio, ya que puede regular: “los derechos dé los esposos sobre sus bienes respectivos, los derechos sobre las ganancias realizadas por ellos durante su unión; los intereses de los hijos y de la familia; los intereses de los terceros que contratan con uno u otro de los esposos, y, en definitiva, el interés económico y social, muy afectado por la solución que se dé a los problemas que el régimen matrimonial lleva consigo”. Castán Tobeñas, op. cit., pág. 309. Por lo tanto, aunque el propósito fundamental de realizar un pacto de capitulaciones matrimoniales es establecer el régimen económico que ha de imperar en el *961matrimonio, este tipo de contrato puede tener otras finali-dades ajenas al régimen económico conyugal.
En Puerto Rico rige la doctrina de la inmutabilidad de las capitulaciones matrimoniales. El Art. 1271 del Código Civil, 31 L.P.R.A. see. 3555, dispone claramente que “[piara que sea válida cualquier alteración que se haga en las capitulaciones matrimoniales, deberá tener lugar antes de celebrarse el matrimonio y con la asistencia y concurso de las personas que en aquéllas intervinieron como otorgantes”. Por otra parte, el Art. 1272 del Código Civil, 31 L.P.R.A. see. 3556, expresamente prohíbe que se modifiquen las capitulaciones luego de celebrado el matrimonio.
En Vilariño Martínez v. Registrador, 88 D.P.R. 288, 293 (1963), explicamos que las razones para exigir que el contrato de capitulaciones se otorgue antes de la celebración del matrimonio son “que los interesados están en condiciones de prestar libremente su consentimiento para tal otorgamiento; y ... que los terceros puedan conocer el régimen adoptado y las estipulaciones convenidas partiendo de una época fija, después de la cual no puede haber alteración”. Según aceptamos en Umpierre v. Torres Díaz, supra, pág. 458, “[l]a razón del principio de inmutabilidad ... de que ‘a través de los pactos postnupciales, pudiera uno de los cónyuges, generalmente la mujer, quedar sometido, en su perjuicio, al influjo psicológico del otro, sin llegar a manifestar su voluntad en condiciones, de plena libertad’, ha perdido virtualidad en nuestros tiempos. El pensamiento moderno se orienta hacia reconocer la igualdad entre las personas de sexos opuestos, sin que pueda señalarse que ninguna es per se más fuerte o más débil de voluntad que la otra. Además, de ser la persona de un sexo más débil que la otra, ello sería razón de igual peso para desechar el principio de inmutabilidad, en vez de afianzarlo, pues la falta de voluntad o la voluntad viciada puede ocurrir antes del casamiento y no necesariamente después”. (Escolio omitido.)
*962Ciertamente, la doctrina de la inmutabilidad de las ca-pitulaciones matrimoniales ha caído en desuso y ha sido abolida en los más modernos códigos. Umpierre v. Torres Díaz, supra, pág. 457. De hecho, las últimas leyes civilistas sobre capitulaciones matrimoniales han acogido la mutabi-lidad del régimen económico matrimonial. Castán Tobeñas, op. cit., pág. 316. Por ejemplo, los códigos de Alemania y Suiza permiten la celebración y modificación en cualquier tiempo después del matrimonio e instituyen un registro especial de contratos matrimoniales. El código de Méjico permite que el contrato matrimonial pueda ser concluido o modificado durante el matrimonio y la ley chilena autoriza a los esposos a transformar por documento notarial la co-munidad de adquisiciones en separación de bienes. La ley holandesa autoriza el otorgamiento de capitulaciones ma-trimoniales durante el matrimonio luego de tres (3) años desde su celebración y con autorización judicial. La ley francesa autoriza a los cónyuges a cambiar de sistema de bienes después de dos (2) años de haber sido adoptado, en documento notarial y con la homologación del Tribunal de Gran Instancia. Así también el Código Civil italiano per-mite la modificación de las capitulaciones matrimoniales bajo control judicial. En el derecho belga se autoriza el cambio postnupcial de régimen económico en carta notarial, acompañada de un inventario de los bienes y derechos y la liquidación del régimen preexistente homologada por el Tribunal de Primera Instancia. En España, las leyes de 2 de mayo de 1975 y de 13 de mayo de 1981, permiten que la pareja pacte las capitulaciones en cualquier momento anterior a la celebración del matrimonio y variarlas en cualquier momento, cuántas veces lo deseen.(3)
*963También el Uniform Premarital Agreement Act, 9B Uniformed Laws Anntated (U.L.A.) Sec. 5, preparado por The National Conference of Commissioners on Uniform State Laws, incluye en la Sec. 5 una disposición para permitir que un contrato prenupcial de capitulaciones sea modifi-cado o revocado. Todos los estados, excepto Montana y Nueva Jersey, tienen cláusulas similares. S.C. Mercing, The Uniform Premarital Agreement Act: Survey of Its Impact in Texas and Across the Nation, 42 Baylor L. Rev. 825, 869 (1990).
Sin embargo, en Puerto Rico, contrario a las nuevas tendencias en las jurisdicciones civilistas, el legislador no ha tomado acción para acoger el principio de la mutabilidad, y continúa vigente la prohibición del Art. 1272, supra. Precisamente, uno de los principales argumentos esgrimidos por el Procurador General, en su escrito en cumplimiento de nuestra orden para mostrar causa, es que los países que han abolido el principio de la inmutabilidad lo han hecho mediante legislación y han establecido sistemas que protegen los intereses de terceros. Así lo reconocimos en Umpierre v. Torres Díaz, supra, pág. 459, donde afirmamos que para adoptar el principio de mutabilidad en esta jurisdicción se requiere la acción legislativa.
La parte recurrente impugna la validez constitucional de las disposiciones del Código Civil respecto a la inmuta-bilidad de las capitulaciones. Sin embargo, por no ser ne-*964cesario para adjudicar la controversia, no entraremos a discutir este señalamiento de error.(4)
r-H H-i HH
Bajo la libertad de pacto provista por el Código Civil, aun pactando capitulaciones matrimoniales, una pareja puede optar por: (1) la separación de bienes pero con participación en las ganancias; (2) la sociedad de gananciales, para lo cual basta con guardar silencio y no estipular nada o estipularlo expresamente, que tampoco está prohibido; (3) renunciar al régimen legal de gananciales; (4) la total separación de bienes, o (5) elegir cualquier otro régimen que combine estas posibilidades, siempre que no infrinja las leyes, la moral o las buenas costumbres. C. Vázquez Iruzubieta, Régimen Económico del Matrimonio, Madrid, Ed. Edersa, 1982, págs. 150-151. Véase, además, Castán Tobeñas, op. cit., págs. 331-332.
En el caso de autos, los esposos Domínguez Maldonado y Santiago Ortiz capitularon para descartar el régimen de sociedad de bienes gananciales, expresando específica-*965mente que no existiría la sociedad económica de ganancia-les durante su matrimonio. Sin embargo, no indicaron cuál régimen económico regiría su unión.
Contrario al Código Civil de España, nuestro Código no establece cuál régimen económico rige cuando en unas capitulaciones matrimoniales se indica expresamente que no existirá una sociedad legal de gananciales, pero se omite escoger un régimen patrimonial para regular las relaciones económicas de los cónyuges. En España, el Código dispone que, en tal caso, regirá el llamado régimen supletorio de segundo grado, que es el de separación de bienes. Explica Castán Tobeñas en su tratado sobre Derecho Civil Español, que el Art. 1.435, numeral 2, del Código Civil español dispone "que existirá entre los cónyuges separación de bienes cuando hubieren pactado en capitulaciones matrimoniales que no regirá entre ellos la sociedad de gananciales, sin expresar las reglas por [las] que hayan de regirse sus bienes”. Castán Tobeñas, op. cit, págs. 305-306. Según Vázquez Iruzubieta, no cabe otra solución “posible” y “coherente”, ya que “quien no quiere la comunidad debe aceptar la separación”. Vázquez Iruzubieta, op. cit, pág. 38. Manresa, por su parte, reconoce la posibilidad de la existencia de la sociedad de gananciales cuando no se estipula en las capitulaciones régimen alguno y no se ha ex-cluido expresamente dicho régimen. Manresa, op. cit, pág. 178.
Según la parte peticionaria, nuestro Código Civil limita el sistema de separación de bienes a lo expresado en las capitulaciones matrimoniales, de acuerdo con el Art. 1327 (31 L.P.R.A. see. 3711). Nos invita a juzgar los actos coetá-neos y posteriores al contrato para interpretar la intención de las partes y a estudiar si la relación entre los esposos Domínguez Santiago se rige por el contrato de sociedad o comunidad de bienes. Fundamenta sus reclamos en el caso Umpierre v. Torres Díaz, supra, donde nos apartamos de la *966tradición española respecto a la omisión de la estipulación de un régimen económico en unas capitulaciones. Veamos.
En el caso Umpierre v. Torres Díaz, supra, pág. 459, las partes otorgaron las capitulaciones matrimoniales para identificar los bienes privativos que cada uno aportaba al matrimonio, “ ‘para que al liquidarse la sociedad conyugal le sea reconocido y satisfecho’ ”. Se reconoció en la escritura la potestad de cada cónyuge de administrar sus propios bienes y de realizar todo tipo de negocio con cargo a dichos bienes. No escogieron un régimen económico que dispusiera sobre los bienes futuros. Después de casarse, hicieron uso de los bienes y los administraron como si pertenecieran al caudal común, aportando trabajo y esfuerzo personal. Diji-mos que no se variaron las capitulaciones matrimoniales ya que en éstas no se estipuló que cada cónyuge tendría la administración exclusiva de sus bienes y que realizarían toda clase de negocios con la exclusión del otro. Distinto al caso de autos, los cónyuges no se obligaron a mantener una separación absoluta de sus bienes y de los frutos de éstos. La sociedad de gananciales no fue descartada y, por los actos de los cónyuges, cobró vigencia por su propio efecto supletorio.
No podemos acoger el planteamiento de la peticionaria en el sentido de que surgió una sociedad de gananciales porque durante el matrimonio de Domínguez Maídonado y Santiago Ortiz, éstos realizaron actos de administración y esfuerzo común, ya que expresamente pactaron que no deseaban crear un régimen ganancial. Decir lo contrario sería variar jurisprudencialmente la doctrina de la inmutabilidad de las capitulaciones matrimoniales. Otra cosa sería si, como en Umpierre v. Torres Díaz, supra, en el contrato no se hubiese determinado el régimen económico que los interesados deseaban y, además, se probara que la pareja usó y administró los bienes como si su matrimonio estuviese regido por una sociedad *967de gananciales, en las que ambos aportaban esfuerzo y tra-bajo personal.
IV
Luego de analizar el derecho vigente en materia del ré-gimen patrimonial del matrimonio y, en específico, el de las capitulaciones matrimoniales, nuestro sentido e idea de la justicia nos impiden despachar el caso de autos sin consi-derar otros aspectos que tocan la institución del matrimo-nio y los derechos de la mujer. Recordemos que “ ‘[l]a equi-dad ... implica más que una justicia abstracta orna justicia individualizada, y más que una justicia estrictamente legal, una justicia de tipo natural y moral’ ”. Castán Tobeñas, según citado en Cruz Cruz v. Irizarry Tirado, 107 D.P.R. 655, 660 (1978). La equidad, como se sabe, quiere decir algo que es justo. Silva v. Comisión Industrial, 91 D.P.R. 891, 898 (1965). No es justo ni lógico que, siendo la insti-tución del matrimonio una favorecida por nuestro ordenamiento, Cosme v. Marchand, 121 D.P.R. 225, 234 (1988), no le ofrezcamos a la esposa que aporta trabajo y esfuerzo la misma protección que a la concubina respecto a los bienes adquiridos en el caso de una comunidad de bienes. Veamos.
En el pasado hemos reconocido “el interés propietario de los concubinos con respecto a los bienes adquiridos o que hayan incrementado de valor vigente la relación, como resultado del esfuerzo, labor y trabajo aportados conjuntamente bajo cualquiera de las siguientes alternativas: ‘(1) como pacto expreso ... (2) como pacto implícito que se desprende espontáneamente de la relación humana y económica existente entre las partes durante el concubinato ... (3) como un acto justiciero para evitar el enriquecimiento injusto ...’ ”. Ortiz de Jesús v. Vázquez Cotto, 119 D.P.R. 547, 548-549 (1987). Véanse: Caraballo Ramírez v. Acosta, 104 D.P.R. 474, 481 (1975); Cruz v. Sucn. Landrau Díaz, 97 D.P.R. 578, 585 (1969). Ahora bien, se tiene que probar que *968se aportó esfuerzo y trabajo para producir o aumentar el capital objeto de la reclamación del concubino. Caraballo Ramírez v. Acosta, supra.
En el caso de autos, los esposos Domínguez Maldonado y Santiago Ortiz capitularon para descartar el régimen de sociedad de gananciales. No indicaron cuál régimen económico regiría durante su unión. Como señalamos antes, no podemos acoger el planteamiento de que la sociedad de gananciales surgió por los actos de administración y esfuerzo común de ambos cónyuges. Sin embargo, cabe examinar la alegación de la peticionaria sobre la existencia de una comunidad de bienes atípica con participación por partes iguales de los cónyuges en los bienes adquiridos durante el matrimonio.
La peticionaria señaló que la pareja otorgó alrededor de cuarenta (40) documentos públicos dispositivos de bienes inmuebles y que ella laboró junto a su difunto marido en la empresa que éste fundara. Sin embargo, en los autos del caso ante nos, no encontramos prueba alguna conducente a fundamentar la alegación sobre la existencia de una comunidad de bienes. No basta una mera alegación de la peticionaria de que existe una comunidad de bienes. La peticionaria tiene que demostrar que, a pesar de no existir una sociedad de gananciales, ella trabajó, brindó servicios y se esforzó durante el matrimonio para acrecentar el capital privativo de su cónyuge.(5) Por lo tanto, si la *969peticionaria recurrente logra demostrar esto, deberá en-tenderse que entre los cónyuges surgió una comunidad de bienes. Resolver lo contrario sería ignorar la doctrina de enriquecimiento injusto sobre la cual hemos señalado que, “basada en la equidad, es aplicable para hacer justicia a una parte, en ausencia de una obligación contractual o legal de parte de la otra”. Umpierre v. Torres Díaz, supra, pág. 462. Como explican Planiol y sus continuadores:
La vida común engendra necesariamente una cierta confusión de intereses: los bienes resultan mezclados, se adquieren nue-vos elementos patrimoniales y se realizan gastos en interés del hogar. Aun en el caso de que los esposos hayan decidido esta-blecer entre ellos una separación de bienes, habrá que resolver cuestiones de prueba de propiedad o de contribución a las car-gas del matrimonio. Será el régimen más o menos complejo, pero se impone siempre como una inevitable necesidad. (Enfa-sis en el original.) Planiol-Ripert-Boulanger, según citado por Castán Tobefias, op. cit., pág. 279.
En fin, históricamente el Derecho ha sido instrumento forjador de cambios sociales. A través de la ley y de la ju-risprudencia, se le ha facilitado a la mujer puertorriqueña la oportunidad de luchar por posiciones de igualdad y res-*970peto en diversas áreas, sociales, económicas y familiares.(6) Por lo tanto, ante una situación de desbalance, y a pesar de la inexistencia de una sociedad legal de gananciales, un tribunal no puede desatender los reclamos de una mujer envuelta en el quehacer económico de su cónyuge, con la salvedad de que dichos reclamos sean probados.
En virtud de lo anteriormente expresado, modificamos la sentencia parcial dictada por el Tribunal Superior, Sala de San Juan, el 2 de abril de 1992 para que éste pueda celebrar una vista evidenciaría de manera que la peticiona-ria pueda presentar prueba sobre su solicitud de que se decrete la existencia de una comunidad de bienes entre ésta y el extinto señor Domínguez Maldonado y, de determinarse que ésta existió, también pueda presentar prueba de los bie-nes de la misma para poder hacer la división que corresponda. Se devuelve el caso para continuar con los procedimientos a tenor con lo dispuesto en esta opinión.
El Juez Asociado Señor Negrón García emitió una opi-nión disidente, a la cual se unió el Juez Asociado Señor Hernández Denton. El Juez Asociado Señor Rebollo López disintió sin opinión escrita.

 Compareció únicamente la Sra. Edna Santiago Ortiz por razón de haber fallecido su esposo, el Sr. Domingo Domínguez Maldonado.


 En este último caso, nuestro Tribunal limitó la autonomía de estipular, al concluir que el usufructo viudal no puede ser renunciado en las capitulaciones matrimoniales.


 Cabe señalar, que la preocupación fundamental de los opositores al principio de mutabilidad es que al permitirse que los cónyuges puedan modificar lo pactado en capitulaciones se perjudiquen con ello los acreedores. De hecho, esta preocupación aún subsiste en España, a pesar de que ya se legisló para adoptar el principio de mutabilidad. C. Vázquez Iruzubieta, en el libro Régimen Económico del Matrimonio, Madrid, Ed. Edersa, 1982, págs. 150-151, comenta:
*963“Es aquí sitio apropiado para insistir que si el legislador ha optado por abando-nar el sistema de la inmutabilidad de las capitulaciones permitiendo a los cónyuges modificar el régimen matrimonial cuantas veces lo deseen, no ha obrado en conse-cuencia con la garantía que demandan los terceros para una fluidez basada en la seguridad del tráfico comercial, al dejar vacuo el sitio de un Registro de bienes del matrimonio que funciona en todos aquellos países donde impera el régimen de la mutabilidad. Un Registro apropiado que no es, naturalmente, el Registro Civil, para que los particulares y básicamente los comerciantes acudan a averiguar a qué régi-men patrimonial se encuentran sujetos los cónyuges que van a pactar con él, o quién es el administrador de sus bienes o cuanta [sic] información pronta, exhaustiva y eficaz pueda proporcionar un Registro de cualidades especiales para la atención de estas cuestiones patrimoniales y no el del estado civil de las personas. Pensamos que se ha cometido un serio error con esta omisión, no corregida aún, y al parecer sin intención confesada de que pueda ser corregida.”


 Hemos sostenido que un tribunal tiene que hacer lo posible para evitar los dictámenes precipitados en cuestiones constitucionales y, sobre todo, debe decidir esas cuestiones sólo cuando no pueda disponer de otra manera del caso ante su consideración. Milán Rodríguez v. Muñoz, 110 D.P.R. 610, 619 (1981).
En nuestra jurisdicción los planteamientos constitucionales no pueden abor-darse cuando un caso pueda resolverse: (1) mediante un análisis estatutario válido; (2) en armonía con los criterios de las partes y en consonancia con los mejores fines de la justicia; (3) al existir una interpretación razonable de la legislación que permita soslayar la cuestión constitucional presentada, y (4) porque la controversia puede quedar resuelta definitivamente por otros fundamentos. P.P.D. v. Admor. Gen. de Elecciones, 111 D.P.R. 199, 243 (1981); Molina v. C.R.U.V., 114 D.P.R. 295 (1983); Galarza Soto v. E.L.A., 109 D.P.R. 179, 180 esc. 7 (1979); Pacheco v. Srio. Instrucción Pública, 108 D.P.R. 592, 601 (1979); Man Bras v. Alcaide, 100 D.P.R. 506, 513 (1972); Calderón, Rosa-Silva & Vargas v. García, 120 D.P.R. 803, 811-812 (1988); E.L.A. v. Aguayo, 80 D.P.R. 552, 596 (1958); Vives Vázquez v. Tribunal Superior, 101 D.P.R. 139, 150 (1973).
Por lo tanto, nos reafirmamos en que de favorecerse la doctrina de la mutabili-dad de las capitulaciones le corresponde al legislador estudiar el asunto y legislar al respecto. “[E]s misión que primordialmente recae en la Asamblea Legislativa el regular los efectos económicos del matrimonio y el divorcio.” Ripoll Alzuru v. Rosa Pagán, 121 D.P.R. 1, 16 (1988).


 Aunque no es el caso para dilucidar cómo valorar las tareas, las responsabi-lidades y los servicios de la mujer, tomamos conocimiento de que dichas tareas y servicios son vitales para la salud del régimen económico de un matrimonio. De hecho, y como regla general, las tareas del hogar no son valoradas en términos monetarios. Pero dichas tareas, que incluyen, entre muchas, cuido de niños, limpieza del hogar, labores de cocina, lavado, planchado, actividades misceláneas del hogar, compras, diligencias y servicios relacionados a asuntos de los niños y el esposo, y, de acuerdo con la posición económica y social de la familia, actividades sociales y de entretenimiento, representan actividades laborales mercadeables. Además, relevan al marido de tareas cotidianas para que éste pueda concentrarse en su trabajo. Por lo tanto, el valor económico de los servicios realizados en un hogar por la esposa ama de casa deberá ser, junto con las contribuciones económicas de cualesquiera de los dos cónyuges, consideradas al tomar decisiones sobre la división y distribución de bienes *969de un matrimonio. Véanse M.H. Minton y J.L. Block, What Is a Wife worth?, Nueva York, Ed. William Morrow Co., 1983; B.F. Kiker, Divorce Litigation: Valuing the Spouses’ Contributions to the Marriage, 16 (Núm. 12) Trial 48 (1980); B.F. Kiker, Evaluating Household Services, 16 (Núm. 2) Trial 34; R.P. Wolf, Assessing the Value of Household Services, 22 (Núm. 10) Trial 81 (1986); R.B. Siegel, Home as Work: The First Woman’s Rights Claims Concerning Wives’ Household Labor, 1860-1880, 103 Yale L.J. 1073 (1994). Cf. Mundo v. Cervoni, 115 D.P.R. 422, 426 (1984), donde señalamos que:
“Fundada la prestación alimenticia en la solidaridad familiar y en el derecho a la vida del alimentista, es amplísimo el concepto de ‘alimentos’ que el Código Civil define en su Art. 142 como ‘todo lo que es indispensable para el sustento, habitación, vestido y asistencia médica, según la posición social de la familia’. Tanto contribuye a alimentar los hijos el padre que suministra con regularidad determinada suma de dinero, como la madre que con su labor y energía realiza el propósito y destino de la pensión al preparar y servir la comida a sus hijos, al mantener la casa limpia y ordenada, al llevarlos a la escuela para su educación, y al médico si se enferman. No hay base moral ni jurídica para concluir que una madre que así se conduce falta al deber de alimentar sus hijos no emancipados que le impone el Art. 153, ni puede menospreciarse su aportación física y anímica al sustento de sus hijos reduciéndola a cero, llegado el momento de liquidación de gananciales, y dándole un crédito contra ella al marido porque no contribuyó proporcionalmente con dinero.” (Énfasis suprimido.)


 Véanse, entre otros: O.E. Resumil de Sanfilipo, La condición jurídica de la mujer puertorriqueña en el siglo XX: ¿ Continuamos interpretando la parte de la leo-na?, 54 Rev. C. Abo. P.R. 5 (1993); E. Vicente, Las mujeres y el cambio en la norma jurídica, 56 Rev. Jur. U.P.R. 585 (1987); I. Picó Vidal, Derecho de familia y cambio social: Una interpretación histórico-social de la reforma de la administración de los bienes gananciales, 55 Rev. Jur. U.P.R. 537 (1986).